Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Claims 1-20 are pending. 
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method, and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include the steps of defining a set of achievement objectives, defining and selecting a population, evaluating members of the population and determining whether a stop condition is satisfied, ranking members of the population. Thus, the method steps simply address the concepts of gathering and combining data by reciting steps of selecting information and organizing information through mathematical relationships. 

Mathematical concepts recited in the claims include computing an achievement objective, e.g., by formula of claim 2, calculating linear distance to the achievement objective, calculating Pareto frontier, etc. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.

It is noted that claim 20 addresses synthesizing a selected molecule; however, the step is optional.  


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B.

It is noted that claim 20 addresses synthesizing a selected molecule; however, the step is optional.  Further, it is not clear what is being synthesized. The additional step consists of well-understood, routine, conventional activity  of synthesizing a compound of interest  already engaged in by the scientific community. The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible.
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the recent Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Nicolaou et al. (J. Chem. Inf. Model. vol. 49(2), pp. 295-307, 2009) or Handl et al. (IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, vol. 4, NO. 2, 2007), taken together with Kasprzak  et al. (Structural and Multidisciplinary Optimization, Vol.22, Issue 3 (2001) pp 208-218).
		
Nicolaou et al. teaches a method of computational drug design using evolutionary algorithm, the Multiobjective Evolutionary Graph Algorithm (MEGA), a multiobjective optimization de novo design algorithmic framework to design structurally diverse molecules satisfying one or more objectives. Nicolaou teaches that typically a posteriori methods produce Pareto-front of equivalent solutions allowing users to choose based on their specific requirements; once a problem is transformed from multi- to single-objective, any method capable of solving single optimization problems may be used (p. 297, first and second paragraphs).  The particular approach in Nicolaou combines evolutionary techniques with graph-theory to directly manipulate graphs and perform global search for promising solutions.  Additionally, MEGA can incorporate problem-specific knowledge and local search heuristics and techniques, to improve performance and scalability. A set of molecules is used as the initial population.  The algorithm applies the objectives on the initial population to obtain a list of scores for each individual.  The list of scores is subjected to a Pareto ranking procedure. The algorithm proceeds to calculate a MultiObjective Fitness (MOFit) score for each individual. To calculate a score a linear transformation function assigns a higher score to solutions with low Pareto-rank.  Recalculation of the Pareto-rank and diversity analysis are performed on the extended set to calculate the MOFit score of the solutions. MEGA checks for the termination conditions, typically if the number of preset maximum allowed iterations has been reached; if satisfied the process terminates. See Abstract, p. 296, left column, p. 299, left column. Pareto front sets are exemplified on Figures 7,10.

   Similarly, Handl et al. teaches method for multiobjective optimization in bioinformatics comprising defining a set of achievement objectives, defining an initial population of at least one molecule from the population, identifying and plotting a Pareto optimal set and identifying Pareto optimal solution. See Abstract, p. 279, 280. 

	Nicolaou et al. or Handl et al.  do not specifically teach using linear vector distances from a score of a molecule to an objective.  

Kasprzak  et al. teach that in  the course of Pareto analysis in multiobjective optimization, a member of a  Pareto set can be characterized in terms of vector distance (VD)  to the “utopia point” (i.e., the achievement objective).  See p. 6, last full paragraph.


Nicolau teaches that typically a posteriori methods produce Pareto-front of equivalent solutions allowing users to choose based on their specific requirements; once a problem is transformed from multi- to single-objective, any method capable of solving single optimization problems may be used (p. 297, first and second paragraphs). An invention would have been obvious to one of ordinary skill in the art if it merely combines prior art teachings by known methods and yields predictable results. The steps of creating Pareto-front data in primary references and using vector distances from a score of a molecule to an objective as in Kasprzak  et al.  can be  performed sequentially and independently, and connected only by the flow of data between the steps. Thus, each method performs the same in combination as it does separately.  At the time of invention, said practitioner could have combined the general teaching of Kazparack et al. about  using vector distances to an objective  in Pareto analysis in multiobjective optimization with methods of Nicolaou et al. or Handl et al.  of multiobjective optimization in drug design. As a result, the predictable result of  evaluating  compounds in the course of molecular design would be  achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
With respect to claims 2-20,the claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. It would be conventional and within the skill of the art to select  parameters and conditions of evolutionary algorithm for multi-objective optimization, and their selection for the intended purpose of  designing a drug molecule with optimal characteristics is conventional and within the skill in the art to which this invention pertains. 



Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb